Per Curiam.
A complaint was filed by the Board of State Bar Commissioners charging the defendant Dome-nick N. Postorino, an attorney licensed to practice law in this state, with unprofessional conduct consisting of engaging in commercial gambling, a felony for which the defendant was convicted in the circuit court for Milwaukee county, fined and put on probation. An answer *502was interposed and the issues tried before the Honorable Edwakd G. Minor, reserve county judge, who was appointed referee by this court. Judge MINOR has recommended a suspension for a definite period to be determined by this court. Thereafter, motions were made upon the findings of the referee. The Board of State Bar Commissioners filed its brief, but the defendant has failed and neglected to file a brief as required by the rules of this court. A motion for summary judgment on the referee’s finding has been made by the Board, to which the defendant has not responded.
Upon the finding and the default of the defendant, the license to practice law of Domenick N. Postorino should be and it is hereby suspended until the further order of this court.
The State Bar of Wisconsin shall notify the courts of record of this state of such fact by sending each a copy of this opinion stating that the said defendant is no longer a member of the State Bar of Wisconsin and is ineligible to practice law in this state. Domenick N. Postorino shall notify each client now represented by him in any matter involving the practice of law or any matter pending in any court of this state that his license to practice law in this state is suspended and therefore hé can no longer represent such client.